DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26-30, 32-36 and 38 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 12 and 16 of U.S. Patent No. 11,323,975 (the Choi Patent hereafter) in view of Li et al. (US 2019/0349960, Li hereafter)
RE claim 21, the Choi Patent claims a method of a first apparatus, comprising: transmitting a synchronization signal block (SSB) through each of a plurality of beams of the first apparatus; receiving information of a first beam in which a first SSB is transmitted among the plurality of beams from a second apparatus; and performing communications with the second apparatus using the first beam (Claim 1 of the Choi Patent discloses each an every limitation except that claim 21 of the instant application broadens claim 1 of the Choi Patent by eliminating limitations directed to sidelink as well as the beamforming and omni-directional transmission scheme selection. That is, the Choi Patent anticipates these features of claim 1 of the instant application).
The Choi Patent does not explicitly claim wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s).
However, Li teaches wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s) (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 22, the Choi Patent in view of Li claims the method according to claim 21 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when failure of the first beam occurs (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 23, the Choi Patent in view of Li claims the method according to claim 21 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when quality of the communications using the first beam is degraded (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 24, the Choi Patent in view of Li claims the method according to claim 21 as set forth above. Note that Li further teaches wherein the one or more commands are further executed to configure the candidate beam(s) with the second apparatus (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 26, the Choi Patent in view of Li claims the method according to claim 21 as set forth above. Note that Li further teaches wherein the candidate beam(s) are beam(s) of SSB(s) with a received signal strength being equal to or greater than a threshold among a plurality of SSBs transmitted through the plurality of beams (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 27, the Choi Patent claims a method of a second apparatus, comprising: receiving a synchronization signal block (SSB) through each of a plurality of beams from a first apparatus; determining a first SSB among a plurality of SSBs received through the plurality of beams based on reception quality; transmitting information of a first beam in which a first SSB is received among the plurality of beams to the first apparatus; and performing communications with the first apparatus using the first beam, wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s) (Claim 16 of the Choi Patent discloses each and every limitation except that claim 27 of the instant application broadens claim 16 of the Choi Patent by eliminating limitations directed to sidelink as well as the beamforming and omni-directional transmission scheme selection. That is, the Choi Patent anticipates these features of claim 27 of the instant application. Further this is merely the broadened method claim for the apparatus already claimed by claim 27).
The Choi Patent does not explicitly claim wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s).
However, Li teaches wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s) (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 28, the Choi Patent in view of Li claims the method according to claim 27 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when failure of the first beam occurs (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 29, the Choi Patent in view of Li claims the method according to claim 27 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when quality of the communications using the first beam is degraded (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 30, the Choi Patent in view of Li claims the method according to claim 27 as set forth above. Note that Li further teaches wherein the one or more commands are further executed to configure the candidate beam(s) with the second apparatus (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 32, the Choi Patent in view of Li claims the method according to claim 21 as set forth above. Note that Li further teaches wherein the candidate beam(s) are beam(s) of SSB(s) with a received signal strength being equal to or greater than a threshold among a plurality of SSBs transmitted through the plurality of beams (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 33, the Choi Patent claims a first apparatus, comprising: a processor; and a memory storing one or more commands executed by the processor, wherein the one or more commands are executed to: transmit a synchronization signal block (SSB) through each of a plurality of beams of the first apparatus; receive information of a first beam in which a first SSB is transmitted among the plurality of beams from a second apparatus; and perform communications with the second apparatus using the first beam (Claim 12 of the Choi Patent discloses each and every limitation except that claim 33 of the instant application broadens claim 12 of the Choi Patent by eliminating limitations directed to sidelink as well as the beamforming and omni-directional transmission scheme selection. That is, the Choi Patent anticipates these features of claim 33 of the instant application.).
The Choi Patent does not explicitly claim wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s).
However, Li teaches wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s) (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 34, the Choi Patent in view of Li claims the method according to claim 33 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when failure of the first beam occurs (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Choi Patent Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 35, the Choi Patent in view of Li claims the method according to claim 33 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when quality of the communications using the first beam is degraded (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 36, the Choi Patent in view of Li claims the method according to claim 33 as set forth above. Note that Li further teaches wherein the one or more commands are further executed to configure the candidate beam(s) with the second apparatus (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 38, the Choi Patent in view of Li claims the method according to claim 33 as set forth above. Note that Li further teaches wherein the candidate beam(s) are beam(s) of SSB(s) with a received signal strength being equal to or greater than a threshold among a plurality of SSBs transmitted through the plurality of beams (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Choi Patent with the teachings of Li in order to provide for beam recovery of degraded serving beams.
Claims 25, 31 and 37 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 12 and 16 of U.S. Patent No. 11,323,975 (the Choi Patent hereafter), in view of Li and further in view of Chen et al. (US 2020/0229132, Chen hereafter).
RE claims 25, 31 and 37,  the Choi Patent in view of Li claims the methods according to claims 21 and 27 and the apparatus according to claim 33 as set forth above. The Choi Patent in view of Li does not explicitly claim wherein the first SSB is one SSB with a largest received signal strength among a plurality of SSBs transmitted through the plurality of beams.
However, Chen teaches wherein the first SSB is one SSB with a largest received signal strength among a plurality of SSBs transmitted through the plurality of beams (Paragraphs 7-8 and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and apparatus of the Choi Patent in view of Li with the teachings of Chen since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li.
RE claims 21 and 33, Chen discloses a method and a first apparatus, comprising: a processor; and a memory storing one or more commands executed by the processor, wherein the one or more commands are executed to: transmit a synchronization signal block (SSB) through each of a plurality of beams of the first apparatus (Paragraphs 7-8 and Figure 1); receive information of a first beam in which a first SSB is transmitted among the plurality of beams from a second apparatus (Paragraphs 7-8 and Figure 1); and perform communications with the second apparatus using the first beam (Paragraphs 7-8 and Figure 1).
Chen does not explicitly disclose wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s).
However, Li teaches wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s) (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claims 22 and 34, Chen in view of Li disclose the method according to claim 21 and the apparatus according to claim 33 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when failure of the first beam occurs (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claims 23 and 35, Chen in view of Li disclose the method according to claim 21 and the apparatus according to claim 33 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when quality of the communications using the first beam is degraded (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claims 24 and 36, Chen in view of Li disclose the method according to claim 21 and the apparatus according to claim 33 as set forth above. Note that Li further teaches wherein the one or more commands are further executed to configure the candidate beam(s) with the second apparatus (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claims 25 and 37, Chen in view of Li disclose the method according to claim 21 and the apparatus according to claim 33 as set forth above. Note that Chen further discloses wherein the first SSB is one SSB with a largest received signal strength among a plurality of SSBs transmitted through the plurality of beams (Paragraphs 7-8 and Figure 1).
RE claims 26 and 38, Chen in view of Li disclose the method according to claim 21 and the apparatus according to claim 33 as set forth above. Note that Li further teaches wherein the candidate beam(s) are beam(s) of SSB(s) with a received signal strength being equal to or greater than a threshold among a plurality of SSBs transmitted through the plurality of beams (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
	RE claim 27, Chen discloses a method of a second apparatus, comprising: receiving a synchronization signal block (SSB) through each of a plurality of beams from a first apparatus(Paragraphs 7-8 and Figure 1); determining a first SSB among a plurality of SSBs received through the plurality of beams based on reception quality(Paragraphs 7-8 and Figure 1); transmitting information of a first beam in which a first SSB is received among the plurality of beams to the first apparatus (Paragraphs 7-8 and Figure 1); and performing communications with the first apparatus using the first beam (Paragraphs 7-8 and Figure 1). 
Chen does not explicitly disclose wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s).
However, Li teaches wherein one or more beams except for the first beam among the plurality of beams are configured to be candidate beam(s) (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 28, Chen in view of Li disclose the method according to claim 27 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when failure of the first beam occurs (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 29, Chen in view of Li disclose the method according to claim 27 as set forth above. Note that Li further teaches wherein the candidate beam(s) are used for the communications between the first apparatus and the second apparatus when quality of the communications using the first beam is degraded (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
RE claim 30, Chen in view of Li disclose the method according to claim 27 as set forth above. Note that Li further teaches receiving configuration information of the candidate beam(s) from the first apparatus (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
	RE claim 31, Chen in view of Li disclose the method according to claim 27 as set forth above. Note that Chen further discloses wherein the first SSB is one SSB with a largest received signal strength among the plurality of SSBs (Paragraphs 7-8 and Figure 1).
RE claim 32, Chen in view of Li disclose the method according to claim 27 as set forth above. Note that Li further teaches wherein the candidate beam(s) are beam(s) of SSB(s) with a received signal strength being equal to or greater than a threshold among the plurality of SSBs (Paragraphs 242-248, a plurality of beams are measured. The non-serving beams are measured and stored as candidate beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chen with the teachings of Li in order to provide for beam recovery of degraded serving beams.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461